Per Curiam.

— The damages recovered by the appellee, not exceeding twenty dollars, if the presiding judge did not certify that greater damages should have .been awarded, it was erroneous to render judgment against the appellant for more costs than damages. — Code of 1876, § 3129. The statute is very general in its words, and embraces every action ex delicto, whether the injury is to person or property. The action of trover was not embraced in the statute of 1822, (Clay’s Dig. § 21, 316), which in terms was confined to actions for slander, or trespass, or assault and battery. But the present statute was purposely extended to all actions to recover damages for torts, and not confined, as was the former statute, to specific actions ex delicto. On error, it could not be intended, in the absence of an express recital of the fact on the record, that the certificate of the judge was made, and the rendition of the judgment for more costs than damages, would be an error for which this court would reverse, and cause the proper judgment to be rendered.— Galls v. Lynch, 21 Ala. 579.
. The case is before us now, .however, on appeal from the judgment rendered on the motion to re-tax the costs. A motion to re-tax costs, is confined to objections to the taxation made by tbe clerk, or rather ministerial officer of the court. It does not open objections, or an inquiry into the merits of the judgment, which the clerk pursues, as he is bound to do in making the taxation. — 2 Tidd. Pr. 990. However erroneous may be the original judgment, the error could not be remedied on the motion made to the Circuit Court, and the court did not err in the judgment rendered on it.
Affirmed.